Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12 April 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 1-23, 26, 29-31, 33-36, 41 and 48 have been canceled. The said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 40 and 46 have been amended. 
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
	Claims 24-25, 27-28, 32, 37-40 and 42-47 are pending in the case.
	In claims 40 and 46 typographical errors have been corrected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25, 27-28, 32, 37-40 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al (J. Carbohydrate Chemistry, 2001, 29(7&8), 611-636; cited in IDS filed 09/06/2018; of record) in view of Daly et al (J. Org. Chem. 2013, 78, 1080-1090; cited in IDS filed 09/06/2018; of record). 
Ott et al, drawn to 2’-O-fucosyl analogs, teaches the reaction of the compound of formula 23 with the protected sugar of formula 30 to arrive at the coupled product 31, which is eventually deprotected to arrive at compound of formula 37, a fucosyl analog (page 614, Scheme 4 for formula of 23; page 616, scheme 6 for coupling reaction and deprotection further). 

    PNG
    media_image1.png
    558
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    706
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    513
    676
    media_image3.png
    Greyscale


The compound of formula 30 has a benzoyl (Bz) group (an ester) at the 6-position, has the acetal/ketal protecting groups and one free OH group. This reads on the compound of instant formula (II) in claim 24 for R2 = R3 = methyl (C1-alkyl) and R1 is C(=O)-R11 wherein R11 is phenyl. Formula 23 has an –SMe group on the anomeric carbon. This reads on the limitation of instant claims 25 and 27-28 (-SRx2 becomes –SMe when Rx1 is C1-alkyl). The coupling of formula 23 and formula 30 is done in the presence of an activating agent, which is IDCP (iodonium dicollidine perchlorate; page 616, last paragraph). At page 632, in the preparation of compound 33, which is obtained via coupling of formula 23 and formula 30, the number of deprotected (step b in claim 24). The ratio of formula 23 to formula 30 is 1.2 (as in claim 37). The coupling reaction is carried out in diethyl ether/dichloromethane (as in claim 38) at 4oC (as in claim 39). The RSi substitution in formula 23 of Ott is trimethylsilyl (as in claim 24) and R1 in formula 30 of Ott has the OBz (benzoate ester moiety) at the 6-position of the protected sugar moiety on the left, which is R1 in instant formula (II), wherein R1 is C(=O)R11 and R11 is phenyl (which makes it benzoyl). This reads on the limitation of claim 43 for R1 being benzoyl. Formula 30 of Ott has R2 = R3 = methyl (as in claims 44-45). Ott et al does not teach the use of the compound of instant formula (I) wherein the 6-position has a methyl substitution, in the coupling step a) as in claim 24. As a result, Ott’s final product is a 2’-O fucosyl analog. Ott also does not teach the activating agents recited in amended claim 24, the limitations of claims 32 and some of the solvents recited in claim 38.
Daly teaches the TBDMS protected thioglycoside of formula 7 (page 1081, Scheme 2) which meets the limitations of the compound of instant formula (I) in claim 24. Compound 7 has been used in coupling reactions with protected sugar moieties in the presence of activating agent NIS (N-iodosuccinimide) and trimethylsilyltriflate to give coupled products (page 1083, Table 3, Fig. 2; the activating reagent recited in claim 24). This coupling reaction is similar to the coupling reaction done in claim 24, step a). One of ordinary skill in the art, on reading this teaching would substitute compound of formula 7 of Daly for formula 23 in the process of Ott (at page 616) to arrive at the coupled product of instant formula III and then deprotect formula (III) 
From the teaching of Ott and Daly the artisan would find it obvious to use trimethylsilyl for R1 in instant formulae (II) and (III) as in claim 42. Doing this would enable deprotection of  all of the silyl protecting groups in formula III simultaneously. All of the substitutions recited in claims 24, 27-28 and 47 and the reaction temperature as in claim 39 are also obvious as variants for the purpose of optimization. It would also be obvious to make the fucosyl derivative as in claim 47 in view of the combined teachings of the prior art. The artisan would make the fucosyl derivatives of claim 47 as alternatives in order to look at the coupling efficiency.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention to arrive at the instant process for making 2’-O-fucsolyllactose since the process steps and reactants for making the same are known in the prior art, specifically the coupling step, one of the reactants (compound of formula 30), final deprotecting step (all taught by Ott). Daly teaches the use of compound of instant formula (I) in an analogous coupling, which can be used in the instant coupling step, and Dekany teaches ratios and solvents in an analogous process. 
One of ordinary skill in the art would be motivated to use the claimed process (and obvious from the combined teachings of the prior art) since the process steps are art tested and give the desired product (analogous) and are simple to carry out. One of ordinary skill in the art 

Response to Applicant’s Remarks
Applicant has traversed the rejection of the pending claims under 35 USC 103 arguing that the steric bulk of donor 7’s protecting group may have resulted in diminished yields for sterically challenged glycosylations in the formation of trisaccharide 19. For this reason Daly uses partially TBDMS protected fucosyl donor 5, which instead of three TBDMS protecting groups bears only two, Thus Daly shows that donor 5 is a useful fucosyl donor for sterically demanding hydroxyl groups. Daly also points to the lower stability of TMS protecting groups, which may hamper the fucosylation reaction. TBDMS protected donor 7 has high reactivity as seen in Entry 4 of Table 3. In view of Daly’s teaching the artisan would have considered using partially TBDMS protected donor of formula 5 for fucosylation of Ott’s lactose acceptor of formula 30. The artisan would not have seen any incentive to replace the glycosylation activator IDCEP used by Ott since Ott succeded in fucosylating acceptor 30 using modified donor 23 in 78% yield using IDECP. The artisan would not have used Daly’s NIS/TMSOTf since Daly determined it to be useful for fucosylations with TBDMS protected donor 7, which is different 
Applicant’s arguments have been considered but are not found to be persuasive. The low yields obtained by Daly using donor 7 for fucosylating sterically more demanding secondary hydroxyl groups is because of the bulky TBDMS groups on donor 7. According to Daly this steric bulk of donor 7 may cause difficulty in approaching the free 3-OH group (Daly-page 1083, left col., lines 18-20). This teaching is a suggestion to one of ordinary skill in the art to reduce the steric bulk of the protecting groups on the donor. Ott teaches the use of trimethylsilyl group. It has been used successfully in the coupling step. Therefore, one of ordinary skill in the art would recognized from these teachings that a trimethylsilyl protecting group, which is not as bulky as the TBDMS group (used by Daly) would be a suitable protecting group on the donor and that it is not as labile as suggested by Daly. Hence, the artisan would substitute the TBDMS with trimethylsilyl group on the donor of instant formula (I) and couple it with the compound of instant formula (II) to get the coupled product (III). Using the TMS group as the only protecting group on the donor and acceptor will also result in a single deprotection as the final step to get the desired product. In addition to this, orthogonal deprotection is also known in the art if two different protecting groups are used. 
Donor 5 of Daly may be useful for sterically demanding fucosylations. However, this does not mean that TMS protected donors, TMS being less bulky that TBDMS, cannot be used. The artisan also knows well that TMS as a protecting group is used a lot in organic synthesis. Ott teaches the use of TMS as protecting group and an S-bound radical at the anomeric carbon in compound 23, which similar to instant compound (I) used in the coupling step. Daly’s teaching in general tells the artisan that the steric bulk should be reduced. Using partially protected 
Therefore, there is a reasonable expectation of success to use the instant method and the claimed reagents/intermediates for making the 2’-O-fucosyllactose. The rejection is maintained.

                                                                                                                                                                                                     
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-25, 27-28, 32, 37-40 and 42-47 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 33-51 and 65 of copending Application No. 15/510,268 (‘268) in view of Ott et al (J. Carbohydrate Chemistry, 2001, 29(7&8), 611-636; cited in IDS filed 09/06/2018; of record) and further in view of Daly et al (J. Org. Chem. 2013, 78, 1080-1090; cited in IDS filed 09/06/2018; of record). Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Co-pending Claim 33 of ‘268 is drawn to a method of making 2’-O-fucosyllactose via reaction of silyl protected fucose (I) with the protected sugar (II) to get the coupled product (III), which is then de-protected to get 2’-O-fucosyllactose. The dependent claims are drawn to the use of specific bases, their ratios and specific silyl groups.
The co-pending claims of ‘268 differ from the instant claims in that the instant claims are drawn to the use of compound (I) wherein X is a group consisting of Br and S-bound radicals whereas the compound of formula (I) in ‘268 has the moiety ORSi at the anomeric carbon. Although the claims of  ‘268 teach the use of a different substitution (X) in the starting material of formula (I), one of ordinary skill in the art would readily recognize that 2’-O-fucosyllactose can be made by substituting the compound of formula (I) in the coupling step in the process of ‘268 with the compound of instant formula (I) having the claimed substitutions for X, with a reasonable expectation of success in view of the teachings of the secondary references (as set forth above). 
It would be obvious to the artisan to arrive at the instant process in view of the combined teachings of the prior art. The artisan would be motivated to substitute a different leaving group .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant’s Remarks
Regarding the double patenting rejection applicant has traversed arguing that the artisan would not be motivated by Ott to replace the iodide leaving group of ‘268 by an S-bound radical and to use the activator other than IDECP, while Daly teaches away from using TMS protection, as explained above. Therefore, the combination of ‘268, Ott and Daly fails to suggest the claimed invention (page 15 of Remarks).
Applicant’s arguments are not persuasive. Perusal of the secondary references cited and their teachings in the obviousness rejection shows that Ott teaches the use of an S-bound glycoside as donor in the coupling step. The suggestion to reduce the bulky protecting groups in the donor is suggested by Daly as set forth above in the Examiner’s response. TMS protected donor is also used by Ott successfully in the coupling step. For the same reasons as advanced above the double patenting rejection is also maintained.


Conclusion
1. Pending Claims 24-25, 27-28, 32, 37-40 and 42-47 are rejected.
2. Claims 1-23, 26, 29-31, 33-36, 41 and 48 have been canceled.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623